         Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 1 of 19 Page ID #:170


          1   S. CHRISTOPI{ER YOO (CA Bar                  No. 169442)
              cvoo lDAlvarado S mith. com
         2    ¡AcÒÊ M. CLARK (CA Bar No. 266630)
              i   cl   ark(ÐAlvarado S mith. com
         J    AlvaÈq.roSMITH
              A Professional Corporation
         4    1 MacArthur Place, Suite 200
              Santa Ana, Califomia 92707
         5    Tel: (714)852-6800
              Fax: (714) 852-6899
         6
              Attornevs for Defendants
         7    REAL VAIUP PROPERTIES, LLC, REAL VALUE
              LOANS, LLC, ALAN LEVY, LEONARD LEVY,
          8   BRANDON TAITZ ANd JUSTIN DRUIAN
          9                                        UNITED STATES DISTRICT COURT
         10                                    CENTRAL DISTRICT OF CALIFORNIA
         l1

     z   t2   JOSE F. ALFARO,                                           CASE NO.:   5 : 1 8-cv-01   756-GW-SP
     o
     F

'-o      13                           Plaintiff,                        JUDGE: Hon. George H. Wu
¿&<
V)oz
oo<
âr<      t4   V                                                         REPLY TO PLAINTIFF'S
)zz
a.O¿                                                                    OPPOSITION TO THE MOTION
** ØØ
¡q       15 REAL VALUE PROPERTIES, LLC;                                 TO DISMISS THE COMPLAINT
<äd         REAL VALUE LOANS, LLC; ALAN
         t6 LEVY: LEONARD LEVY; BRANDON
            TAITZ; JUSTIN DRUIANI and DOES 1                            DATE: November 1,2078
         t7 to 20,                                                      TIME: 8:304M
                                                                        CTRM: 9D,9th Floor
         18                           Defendants.
                                                                        ACTION FILED: August 21,2018
         19

         20

         2l
         22                Defendants Real Value Properties, LLC ("RVP"), Real Value Loans,             LLC
         ¿J       ("RVL"), Alan Levy ("4. Levy"), Leonard Levy ("L. Levy"), BrandonTaitz ("Taitz")
         24       and Jordan Druian ("Druian," and collectively "Defendants") respectfully submit this
         25       Reply to plaintiff Jose F. Alfaro's ("Plaintiff') Opposition to the Motion to Dismiss
         26       the Complaint pursuant to Federal Rules of Civil Procedure ("FRCP"), Rule 12(bX6).
         27

         28




                                  Y                  S       N TO THE
                  4706232.1 -- N1728.2S8
         Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 2 of 19 Page ID #:171


         I                                TABLE OF'CONTENTS
                                                                                        Page
         2

         J
             I.       SUMMARY OF ARGUMENT                                                      2
         4   II.      DEFENDANTS DID NOT CONCEDE THE MERITS OF ANY CLAIM
         5
                      IN TF{E MOTION                                                           2

             ru.      TFIE MOTION TO DISMISS IS NOT BASED UPON THE FACTUAL
         6
                      POSITION OF DEFENDANT THAT PLAINTIF'F'S LOAN WAS A
         7
                      ..BUSINESS LOAN"                                                         a
                                                                                               J

         8   IV.      PLAINTIFF HAS NOT SUFFICIENTLY PLED AN "ALTER EGO'' .........4
         9   V.       PLAINTIFF HAS STATED NO GROLINDS FOR RESCISSION
                      LTNDER 15 U.S.C.   1635                                         ......5
        l0
             VI.      PLAINTIFF HAS NOT PLED ANY SUFFICIE,NT FACTUAL
        11            ALLEGATIONS TO ALLOW FOR TIfr TOLLING OF THE STATUE
  z     t2            OF LIMITATIONS UNDER BOTH TILA AND RESPA                                 I
  ã
        t3
             VII      PLAINTIFF HAS NO PRIVATE RIGHT OF ACTION I-INDER          12
àú<
U)ôz
                                                                                           10
oo<
ôr<     l4
<5È
j 1z
-Ot
             VIII. PLAINTIF'F"S "COLINT 25'' FOR FAILS AS IT IS MERELY
S ã"ì
        15            DUPLICATIVE OF PLAINTIFF'S OTHER CLAIMS                        ......1   1
a3
  À
        t6   IX.      PLAINTIFF'S "COLINT 26'' FOR "INJLINTCTIVE RELIEF'" FAILS.........12
        I7   X.       PLAINTIFF'S OBJECTION TO THE REQUEST FOR JUDICIAL
                      NOTICE IS BASELESS .......                                     ......12
        l8

        19

        20

        2t

        22

        23

        24

        25

        26

        27

        28




                                              TABLE
             4706232.t -- N1728.2S8
        Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 3 of 19 Page ID #:172


         1   TABLE OF AUTHORITIES
         2                                                                                         Page(s)

         J   Cases
         4   Akhaveinv. Argent Mort. Co.,2009 WL 2157522, *3 (N.D. Cal. Jul. 18,2009)...10
         5   Aminq v, WMC Finance Co., -- F.Supp.3d --,2078 WL 3312955, *16 (D. Haw. JuI.7,
              2018)                                                                    9
         6
             Betancourt v. Countrywide Home Loans, Inc. 344 F.Supp.2d 1253 (D. CoL2004).7
         7
             Cassese v. Washington Mut., Inc., 255 F.R.D. 89,94 (E.D.        N.Y. 2008) ................10
         I
             Cervant es v. Countryvide Home Loans, lnc.,656 F.3d 1034,1045-1046 (9th Cir.
         9       20tr)                                                                                        10

        10   Cooper v. Countrywide Home Loans,724Fed.Appx. 741 (1 lth Cir.2018).............7
        11   Cravenv. Litton Loan Servicing LP,2005WL2333585, * 4 (W.D. Mich. Sep. 23,
                200s)......                                                              ............:...... 10
  z     T2
  ã          Dagres v. Countrryide Bank, l{. A.,2014 WL 3417848, *6 (C.D. Cal. Jul 10,2014)..7
        13
àe<
v)oz
Õ(-)<
             Erde v. Eastern Savings Bank, FSB 2009 WL 10673329, *4 (C.D. Cal" Jun. 17,2009)
âr<     t4                                                                                            .......8
ù,32
S;¿     15 Garciav. Wachovia Mortg. Corp.,767 F.Supp.2d 895,906 (C:D. Cal. 2009) .........9
tla
<ä
        t6 Gusenkov v. Washington Mut. Bank, FA,2010 WL 2612349, *5 (N.D. Cal. J un.24,
  Oi



                2010)......                                                                         .......   1   1

        T7
             Hílton v, Washington Mut. Bank, 2010 WL 727247, * 4 (N.D. Cal. Mar. I, 2010)                     11
        18
             Hotel Emps. & Rest.            .   Local 2 v. Vista Inn Mgmt. Co.,393 F.Supp.2d972, 977-
        I9     78 (N.D. Cal.200                                                                               13

        20   Hubbqrdv. Fídelity Federal Bank,91 F.3d 75 (9thCk. 1996)                            ,.,......,,.-'o

        2t   Kingv. State of CaL.,784F.2d910 (9th Cir.           1986)........                   ............8

        22   Linares v. First Mortg. Corp.2012 WL 386714,*3 (C.D. Cal. Feb. 6,2012)...8,
                                                                                                              10
        23   Merritt v. Countrywide Financial Corp.,759 F.3d 1023,1040 (9th Cir. 2014).......8
        24   Rosql v. First Fed. Bank of Cal.,67I F.Supp.2d 1111,        ll20 (N.D. CaL.2009)......13
        25   Saldate v. Wilshire Credit Corp. 268 F.R.D . 87 , 96 (8.D. Cal. 2010)                                7

        26   Sonora Diamond Corp. v. Superior Court,83 Cal.App.4th 523 (2000)                                     4

        27   Vegav. First Federal Sav. & LoanAss'nDetroit,622F.2d 918 (6th Cir. 1980)...10
        28   W. Fed. Sav.        &LoanAss'nv. HeflinCorp.,797F. Supp.790,792 (N.D.Cal. 1992)13


                                                    TABLE OF A
             4706232.t -- N1728.2S8
        Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 4 of 19 Page ID #:173


         I

         2    Watts v. Decision One Mortgage Co.,2009 WL 648669, *4 (S.D. Cal. Mar. 9,2009).8
         J   Statutes
         4    l2 u.s.c.       $ 260s                                                       10

         5   12 U.S.C. ç 2607                                                       .......10
         6   12 U.S.C. $ 2608                                                       .......10

         7   12 U.S.C. $ 260e                                                        ,.....1   1


         8   12 U.S.C. $ 2610                                                        10,11
         9   15 U.S.C. $ 1602

        10   1s   u.s.c. $ 163s
        l1   15 U.S.C. $ 1639

   z
   o
        I2
   ts
:d<
¿É
l-- o   13
àd,<
(noz
oo<
AJ<     t4
)zz
i 9;    15   Fed. R. Evid., Rule 201                                                      13
<ö
'lI!

        I6

        t7

        t8

        19

        20

        2t

        22

        23

        24

        25

        26

        27

        28


                                                    a
                                                    J
             4706232.1 -- N1728.258
       Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 5 of 19 Page ID #:174


        1                            MEMORANDUM OF POINTS AND                      ORITIES
        2            Defendants Real Value Properlies, LLC ("RVP"), Real Value Loans, LLC
        J   ("RVL"), Alan Levy ("4. Levy"), Leonard Levy ("L. Levy"), BrandonTaitz ("Taitz")
        4   and Jordan Druian ("Druian," and collectively "Defendants") submits the following
        5   Reply to the Opposition to the Motion to Dismiss the Complaint of plaintiff Jose
        6   Alfaro ("Plaintiff').
        7   I.        ST]MMARY OF ARG IIME,NT
        8            Plaintiff       s Opposition devotes more time to explaining the generalities of the

        9   Truth in Lending Act ("TILA") and the Real Estate Settlement Procedure Act
       10   ("RESPA") rather than addressing the substance of Defendant's Motion to Dismiss
       11   the Complaint ("Motion").
  z
  o
       t2            Based upon Plaintiff s allegations in the Complaint, Plaintiff obtained his loan
  F

 àÉ<
       l3   from RVP (the "Loan") for the purposes of purchasing the real property located at 559
(haz
oo<
âr<    14   Elm Park Avenue, Rialto, California 92376 ("Subject Property"). Because the Loan
)zz
?3¿
¡a     15   was used to finance Plaintiffls acquisition of the Subject Property, it is a matter of law
<ð
            that Plaintiff is unable to seek rescission under TILA.
  Êi
       16

       l7            Moreover, Plaintiffls other claims for damages under TILA and RESPA are all
       18   barred under the applicable statute of limitations. Plaintiff s assertion that the statute
       19   of limitations should be equitably tolled are not supported by the allegations. At the
       20   very most, Plaintiff claims that the alleged failures to make certain disclosures under
       21   TILA and RESPA should by itself toll the statute           - a position thqt has been rejected
       22   by the courts.
       ¿J             Accordingly, based upon both the moving papers and the Reply, Defendants
       24   respectfully request the Motion to be granted in its entirety.
       25   U.        DEFENDANTS D TD NOT CONCEDE THE MERITS OF'ANY CLAIM
       z6             IN THE MOTION
       27             In the Opposition, Plaintiff, without any basis, asserts that RVP "conceded that
       28   its conducts violated 15 U.S.C. $ 1639 as pled in count 3 of the Complaintl.]" See


                                               S                    MOTION TO
            4706232.r -- N1728.2SB
          Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 6 of 19 Page ID #:175


           I   Opposition,2:8-9 (of Notice). There has been no such concession by RVP and for
           2   Plaintiff    s counsel to assert as such in the Opposition is both meritless and frivolous.
           a
           J            In the Motion, Defendants conceded only that "Court 3" for an alleged violation
           4   of   15 U.S.C. $ 1639 could proceedp ass the pleading stage as alleged against RVP.

           5   Specifically, the Motion states:
           6
                                  For the Durþose of this Motion at the pleading state,
           l                      Defendánts concede fuíthout qny coricession-s on the merits)
                                  that the onlv claim thàt can procêed pass the pleading state is
           8                      "Count 3" for an alleged viólation of l5 U.S.C. $ 1639 only
                                  against RVP.
           9
               See   Motion,I:22-25. The reason, as explained in the Motion,              is because the
          10
               applicable statute of limitations is three years.        ,See   Motion, 8:13-9:2. Plaintiff   s
          1l
               counsel should refrain for making assertions of concessions on the merits when no
     z
     o
          t2
:EI
     ts        concession has been made.
¿e
!to       13
(hoz
oo<            III.     THE MOTION TO DISMISS IS NOT BASED UPON THE F'ACTTJAL
ôr<<¿
4         t4
 )zz
 -* ØØ
                        POSITION OF DEFENDANT THAT PLAINTIFF 'S LOAN WAS A
la        15
<ö                      ..BUSINE S LOAN''
          t6
                        Plaintiff asserts, again without any support, that Defendants "have filed their
          17
               Motion to Dismiss Plaintiffls entire Complaint asserting that Plaintiff s loan was for
          18
               'business purpose' secured by the Subject Property." See Opposition,I:2-3. While                  it
          r9
               is Defendants position that the Loan was a business loan, this was not the basis of the
          20
               Motion. As clearly detailed in the moving papers, the Motion is based upon the
          2T
               relevant statute of limitations, Plaintifls standing and the applicability of the law.
          22
                        However, it should once againbe pointed out that even in the Opposition there
          23
               is no definitive statement or allegation that Plaintiff actually used the Subject Property
          24
               as his primary residence. As stated in the          Motion, absent from the Complaint arc any
          25
               allegations that Plaintiff is either presently using or has ever used the Subject Property
          26
               as his primary residence       .   See   Motion, 3:2-4. Even after being confronted with this
          27
               assertion in the Motion, the only statement in the Opposition that comes close to
          28
               addressing this issue is that Plaintiff "was happy and eager to move into a new home

                                                  S                               TO
               4706232.t -- N1728.2S8
       Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 7 of 19 Page ID #:176


        I    with his family like everyone else would be." See Opposition, S:23-24. This
        2    statement still falls short of being an affirmative representation that Plaintiff actually
        J    has been or       still is using the Subject Property   as his primary residence.   It is truly odd
        4    that in a lawsuit where Plaintiff s counsel boldly claims that certain wrongful acts had
        5    been undertaken by Defendants, wherein Plaintiff allegedly only wanted a "castle" to
        6    call home, apparently flrnds it difficult to affirmatively state that the Subject Property
        '1
             was used as his home.
        8             Nevertheless, this Motion should be granted based upon the statutory arguments
        9    found in both the moving papers and this Reply.
       10    IV.       PLAINTIFF HAS N OT SIIF'FICIENTLY PLED AN "AL TE,R EGOO'
       11              In response to the Motion, Plaintiff claims for the first time that RVL, A. Levy,
  z
  o
       t2    L. Levy, Taitz and Druian are purportedly liable for the alleged acts of RVP under an
  F
:Él
¿d<
       13    "alter ego" theory. In support of his new "alter ego" theory, Plaintiff assefts:
v)oz
oo<
âr<    14
¿<z                             Defendants RVL. A. and L. Levy. Taitz and Druian
       l5                       proclamatioq thai only codefe4daht RVP, as o'creditor" is
<3                              responsible for the viólation of the Act does not comport
  À
       16                       with lesislator's intent. The congress did not create Section
                                1635 añd t 641 for the purpose of a corporation to ensure
       l7                       deliverv of notices to bbrrõwers under ihe Act. Corporation
                                cannotindividuallv perform without the assistance óf its
       18                       coroorate emolovees. asents. officers" directors and owners.
                                Whlere a corporattion'isîsed by an individual or individuals,
       t9                       or bv anothe'r corporation. to derpetrate fraud, circumvent a-
                                statúte, or accomþlish some other wrongful oí inequitable
       20                       ouroosê. a court mav disresard the corpõrate entitú and treat
                                the'corp'oration's acis as ifihey were done by the þerson
       2l                       actual ly controlling the corporätion.

       22    ,See   Opposition, 7:12-19. In sum, it appears that Plaintiff is claiming that the "aIter
       23    ego" doctrine should apply in this situation because a corporation can only act through
       24    its employees and agents. Such claims are not a basis for an assertion of alter ego.
       25             In Sonora Diamond Corp. v. Superior Court,83 Cal.App.4th 523 (2000), the
       26    California Court of Appeal provides a thorough explanation of the doctrine of "alter
       27    ego" liability:
       28
                                Ordinarilv. a corþoration is regarded as a legal entity
                                separate ánd distinct from its s-tockhoiders, õfficers ând

                                                           TO THE MOTION                         MPLAINT
             4706232.1 -- N1728.258
        Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 8 of 19 Page ID #:177


         1




         2

         J

         4

         5


         6

         7

         8


         9
                                            In California. two conditions must be met before the alter
        l0                                  eso doctrine will be invoked. First, there must be such a
                                            uñitv of interest and ownership that the separate
        li                                  oersbnalities of the corporatioir and the shãreholder do not
                                            ieallv exist. Second, tliere must be an inequitable result if
  z     12                                  the acts in question áre treated as those of ihe corporation
  F                                         alone.
z&<
        13   Id. at 538.
(AaZ
ô(_)<
llr<
<<F
        t4                 Here, Plaintiff has not suff,rciently alleged a claim for alter ego liability in the
*'e7
        15   Opposition to allow for this lawsuit to be maintained against RVL, A. Levy, L. Levy,
a3
  oi
        t6   Taitz and Druian. First, Plaintiff does not assert any factual allegations pertaining to
        17   whether there is a unity of ownership between RVP and the other defendants. Second,
        l8   Plaintiff has not asserted any factual allegations that maintaining the distinction
        t9   between RVP and the other defendants would lead to an inequitable result. Indeed,
        20   there are no claims that RVP is undercapitalized, a sham entity, or would be unable to
        21   satisff the liability alleged in this action. Thus, Plaintiff has not asserted any adequate
        22   grounds for the alter ego doctrine to apply to this lawsuit.
        23                 Accordingly, the Motion to Dismiss should be granted with prejudice as to
        24   RVL, A. Levy, L. Levy, Taitz and Druian.
        25   V.            PLAII\TIFF HAS STATED NO GROUNDS FOR RESCISSIO N TINDER
        26                 ls u.s.c. 163s
        27                 Plaintiff does not have           a   right to rescission under 15 U.S.C. $ 1635 ("Section
        28   1635"). As detailed in the Motion, the right of rescission under Section 1635 does not


                           REPL                                                            DISMISS THE
             4'7   06232.r --   N   1   728.258
       Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 9 of 19 Page ID #:178


        I   apply to a "residential mortgage transaction," which is defined as follows:
        2
                                   The term "residential morteage transaction" means a
        5                          transaction in which a mor{eãge, deed of trust, purchase
                                   monev securitv interest arisínã únder an installment sales
       4                           contráct. or equivalent consen-sual security interest is created
                                   or retained asäinst the consumer's dwelliñe to finance the
        5                          ucquisition ãr initial construction of suclfdwi:lling.
        6   See 15 U.S.C. gg 1635(eX1),              1   602(x) femphasis added]. In sum, Section 1635 does
        7   not apply to either a"mortga¡Q," a"deed of trust," a "purchase money security
        8   interest arising under an installment sales contract," or an "equivalent consensual
        9   security interest" that is used to f,rnance the purchase of the real property.
       10                The Loan was obtained for the single pu{pose of purchasing and acquiring the
       11   Subject Property. Plaintiff repeatedly alleges in the Complaintthatthe Loan was used
  z    t2   to purchase the Subject Property. See Complaint,               1l'1T   33, 37,63   &.7I. In fact, Plaintiff
  ã
       13   affirmatively states the following in the Opposition:
àd<
u)oz
oo<
ôr<    14
)zz
ïo<                                 And to iustifu the DOT was for "business" purposes and not
3 õØ   15                           househóld púrposes. defendants assert that the DOT
Jlt
<ö                                  identified Ëtaiätiffld address as 357 S. Primrose Ave., Riato,
       I6                           CA92376. 1...1 a rental propertv where Plaintiff and his
                                    familv resíded brior to purôhusing the property locaÍed at
       t7                            559 Élm PurkAve., Ríølto, CA 92376t...1

       l8   See Opposition, 2:3-6 (of Notice) femphasis added]. Because                    Plaintiff obtained the
       I9   Loan to purchase the Subject Property, Plaintiff has no right of rescission under
       20   Section 1635.
       2I                To maintain this rescission claim, Plaintiff in the Opposition essentially rewrites
       22   the definition of "residential mortgage transaction." Specifically, Plaintiff claims that
       23   a "residential mortgage transaction" only means a "transaction arising under an
       24   installment sales contract." See Opposition, 19:4-8. Thus, under Plaintiffls
       25   interpretation, Plaintiff believes that the phrase "installment sale contract" qualifies
       26   not just the phrases of "purchase money security," but also qualifies both the phrases
       27   "mortgage" and "deed of trust." No logical reading of the statutory language supports
       28   this interpretation.


                                 YTO
            4'7   06232.r -- Nl 728.258
          Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 10 of 19 Page ID #:179


           1            Nevertheless, Plaintiff     s   revisionist interpretation of the definition of
           2   "residential mortgage transaction" has recently been addressed by the U.S. Court of
           a
           J   Appeals for the Eleventh Circuit ("Eleventh Circuit"). In Cooper v. Countrywide
           4   Home Loans, 724 F ed.Appx. 7 41            (1I   th Cir.   201   8), the Eleventh Circuit stated the

           5   following in a footnote:
           6
                                  TILA also defines a "þurchase monev securitv interest
           7                      arising under an instaflment sales coñtract" ai a "residential
                                  mortgãge transaction." 15 U.S.C. $ 1602(x). .Cooper argues
           I                      that 6'eciause the loan transaction hr5re did nót involve an
                                  installment contract. it is not a residential mortgage
           9                      transaction. But Cooper cites no authority, anðwé find none
                                  sussestins that because section 1602(x)'d ifefinition includes
          10                      "ai"ecuritV interest arisine under an installment sales
                                  contract,'/ only such contíacts are'oresidential mortgage
          11                      transactíons.""Id. We therefore reject his argument.
    z
    o
          t2   Id. at 743 FN        3.
    F
l-- o
Zd<
          13            To reiterate, it is well-settled that the right to rescission under Section 1635
(noz
o(J<
ôrr
 r<È      l4   does not apply to loans that financed the acquisition and purchase of the residential
 )Zz
 FI O <
3   -øØ
 ìo       15   property. In Betancourt v. Countrywide Home Loans, Inc. 344 F.Supp.2d 1253 (D.
<äd
    À
          I6   CoL.2004), the District Court of Colorado ruled:
          I7
                                  The unrefuted evidence here is that the plaintiffs obtained
          18                      the loan evidenced bv the Adiustable Rãte Mortgage and
                                  secured by the Deed'of Trustio purchase the Prõpðrty for
          I9                      use as theìr primary residence,l...l, and that the Propêrty
                                  was olaintiffs primârv residenô'e when they filed this acíion.
                                          'The plairitiffs häve provided no evidênce to the
          20                      [. . .]
                                  õonlrarv. Consequently. the rieht of rescission created bv 15
          2t                      U.S.C. e t0¡S(a)'is noí ápplicable to this transaction, and the
                                  defendants are'eírtitled to summary judgment on the
          22                      plaintiffs' claim of rescission.
          23   Id. at 126I;      see also Saldate   v. Wilshire Credit Corp. 268 F.R.D . 87 ,96 (E.D. Cal.
          24   2010) ("WMC is correct that Mr. Saldate's purchase money mortgage transaction is
          25   not subject to TILA's rescission remedy."); Coopelr, sl¿prq, 724Fed.Appx. at 743 ("In
          26   this case, as the district court concluded, Cooper is precluded from rescinding his loan
          27   under TILA because he obtained the loan at issue to finance the purchase of his
          28   residence."); Dagres v. Countrywide Bank, N. A.,2014 WL 3417848,
                                                                                *6 (C.D. Cal.



                        REPLY                  S                                      TO
               4706232.t -- N1728.2S8
           Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 11 of 19 Page ID #:180


            I   Jul 10, 2014) ("Here, TILA's right of rescission does not apply because plaintiff                 s

            2   loan was used to purchase a single family residence."); Erde v. Eastern Savings Bank,
            J   FSB 2009        WL 10673329, *4 (C.D. Cal. Jun. 17,2009) ("Plaintiff s purchase money
            4   mortgage is consequently not amendable to rescission under TILA."); Linares v. First
            5   Mortg. Corp.2Ol2 WL 386714,*3 (C.D.Cal. Feb. 6,2012) ("Here, plaintifß'loan
            6   was used to finance the purchase of their single family residence. Therefore, this case
            7   involves a residential mortgage exempt from the right to rescind under TILA."); Watts
            8   v. Decisíon One Mortgage Co. , 2009            WL   6486 69 , * 4 (S.D. Cal. Mar.   9   , 2009) ("Thus,
            9   while home equity loans and refinancing transactions would be amendable to
           10   rescission, Plaintiff        s   purchase money mortgage is    not. Plaintiff s TILA rescission
           11   claim is therefore dismissed with prejudice as to all defendants.").
      z
      o
           t2             Accordingly, because Plaintiff is claiming that this Loan was a purchase money
      ts
l\¿
¿d<
           13   residential loan, this claim fails and should be dismissed with prejudice.
v)oz
Õo<
âr<
ç¿v4
           t4   VI.       PLAINTIFF HAS NOT PLED ANY SUFFICIENT FACTUAL
** ØØ
ã!
           15             ALLEGATIONS TO ALLOW F'OR THE TOLLING OF THE STATUE
      É
      À
           l6             OF LIMITATIONS UNDER BOTH TILA AND RESPA
           I7             Plaintiffls claims under TILA and RESPA for damages are all barred under the
           18   respective one-year statute of limitations. As expressly anticipated in the Motion,
           19   Plaintiff asserts that the one-year statute of limitation should be equitably tolled.
           20   However, Plaintiff still fails to provide any adequate factual allegations to allow for
           2l   equitable tolling. As stated in the moving papers, the equitable tolling analysis is the
           22   same for claims under            TILA and RESP A,    See   Merritt v. Countrrryvide Financial
           23   Corp.,759 F.3d 1023, 1040 (9th Cir. 2014).
           24             The U.S. Court of Appeals for the Ninth Circuit ("Ninth Circuit") in King              v.

           25   State of Cat., 784       F   .2d910 (9th Cir. 1986) essentially held that the statute of
           26   limitations for TILA claims is presumed to commence at the consummation of the
           27   loan. Id. at 915. But, district courts "can evaluate specific claims of fraudulent
           28   concealment and equitable tolling to determine if the general rule would be unjust or


                         REPLY TO PLAINTIFF'                                         DISMISS THE COMPLAINT
                4706232,t -- N1728.258
         Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 12 of 19 Page ID #:181


          1   frustrate the purpose of the Act and adjust the limitations period accordingly."      Id
          2             In the Opposition, Plaintiff provides the following reason in seeking the
          J   application for equitable tolling:
          4
                                  Plaintiff was not provided anv of the foresoinq forms.
          5                       documents and nötices as an individual wÏo nëver
                                  purchased a home, he had no idea that he was entitled to
          6                       receive such disclósures, until, June 1 ,2018, when he
                                  received a single piece of paper from defendant RVP.
          7
                                  This one-pase paper that Plaintiff received for the first time,
          8                       was a statènieni dated, June 1 ,2018, which was a
                                  breakdown of Plaintiffls mortsase account beqinnine Mav
          9                       l-2017 to June 1.2018. reflec'Íin"s an itemizedof fee's and
                                  charges. (the "Státement"). It wa"s then that the bells of
         l0                       awar-enésÈ starting ringinÉ in Plaintiffls ears. Something
                                  was not risht. he ñumlleî to his wife. when he first sarí the
         t1                       Statement"and the numbers as reflected in the Statement.
                                  (Copy of Statement is attached hereto as Exhibit 1)
     z
     o
         l2
ú)   F                            It was then and with the help of a friend, Plaintiff consulted
         13                       the present counsel.
Zd<
V)oZ
oo<
âr<      t4                       Present counsel mailed a letter to defendants on June 1 1,
)zz
,*9<                              2018. placine them on notice that plaintiff intends to rescind
Ja       15                       the asieemeñt and will file a comdlaint. For the purposes of
<ä                                the st"atute of limitations the date õf June I,2018, was the
         16                       first date that Plaintiff could have reasonably discovered the
                                  atrocities defendants committed against him.
         I7
              See Opposition,          1   0: 1-13.
         18
                        In sum, Plaintiff is asserting that statute should be tolled because he was unable
         I9
              to discover the disclosure violation due to the disclosures never being provided to
         20
              him. As detailed in the moving papers, courts have been clear that the mere act of
         2l
              nondisclosure cannot be the basis for equitable tolling. See Garcia v. lïlachovia
         22
              Mortg. Corp.,767 F.Supp.2d 8g5, g06(C.D. Cal.2009); Amina v. WMC Finance Co.,
         23
              -- F.Supp.3d --,2018 WL 3312955, *16 (D. Haw. JuL 7,2018). Indeed, as explained
         24
              by the Ninth Circuit in Hubbard v. Fidelíty Federal Bank,gl F.3d 75 (gthCir. 1996),
         25
              "nothing prevented fPlaintiff] from comparing the loan contract, [the] initial
         26
              disclosures, and TILA's statutory and regulatory requirements."           Id. at79.
         27
                       Moreover, Plaintiff s claim that he is an'ounsophisticated minority, with
         28
              elementary education, a laborer, with less than perfect credit, who does not read, write

                       REPLY                                 TO THE
              4706232.t -- N1728.258
        Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 13 of 19 Page ID #:182


         1   or speak fluent English" is also not grounds to toll the statue of limitations. The
        2    district court in Linares v. First Mortg. Corp., supra, found similar allegations to be
        J    unpersuasive:
        4
                                      The Court finds that plaintiffs have failed to plead sufficient
         5                            facts to demonstrate that they could not have^discovered the
                                      allesed violations bv exerciúne due diligence, and therefore
         6                            thafolaintiffs are nót entitled tõ equitable tolling of their
                                      TfLÀ damases claim. The facts that plaintiffs speak little
         7                            Enslish andlid not fullv understand the loan do^cuments
                                      weíe known to olaintiffs when thev entered into the loan
         8                            documents. Courts in the Ninth Circuit have held that
                                      equitable tolling is inappropriate under similar
         9                            crrcumstances.

        t0   See Linares, supra,2012               WL 386714 at*3;     see also Akhaveinv. Argent   Mort. Co.,
        11   20Og         WL 2157522, *3 (N.D. Cal. Jul. 18, 2009); Cervantes v. Countryryvide Home
  z     l2   LoAns, lnc.,656 F.3d 1034,1045-1046 (gth Cir. 2011).
  F
:io     13                 Accordingly, because Plaintiff has not sufficiently pled factual allegations in
Ze<
v)oz
             support of a claim for equitable tolling, Plaintiff s claims for damages under TILA and
ô()<,
oJ<     t4
/,Éz
S õ'ò
        15   RESPA are barred under their respective one-year statute of limitations.
aä
  êi
        I6   VII.          PLAINTIFF' HAS NO PRIVATE RIGHT O F'ACTION UNDER                             12 U.S.C.

        17                 I 2610
        18                 As predicted in the Motion, Plaintiff relies solely upon Vega v. tirst Federal
        I9   Sav.        & Loan Ass'n Detroit, 622F.2d 918 (6th Cir. 1980) to claim that there is a
        20   private right of action under 12 U.S.C. $ 2610.
        2T                 Therefore , the analysis asserted in the moving papers demonstrates that Vega is
        22   an outlier and that a majority of the cases have found that there to be no private right
        23   of action outside of L2U.S.C. $$ 2605, 2607 and2608. See Motion, 10:16-13:7; see
        24
                                                                       *
             also Craven v. Litton Loan Servicing LP,2005 WL 2333585, 4 (\M.D. Mich. Sep.
        25   23,2005) ("The statute is silent as to any jurisdiction or limitation period for actions
        26   under Section 26L0. Ijnder the circumstances, the court concludes, as has at least one
        27   other court, that no private right of action exists under section 12 of RESPA,12
        28   U.S.C. $ 2610."); Cassesev.'t|lashington MuL, Lnc.,255 F.R.D. 89,94 (E.D.N.Y.


                                                    s                THE              ISMISS
             4',7   06232j -- N 1 728.2S8
          Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 14 of 19 Page ID #:183


           1   2008) ("Furthermore, the Court dismissed the plaintiffs' claim pursuant to section
          2    2610 of RESPA, finding no private right of action can be maintained for violation          of
           J   that section."); Hilton v. Washington       Mut Bank,2010 WL 727247 , *4 (N.D.      Cal.

          4    Mar. I,2OI0) ("The Court agrees with the reasoning of these courts, and holds that
           5   there is no private right of action under Sections 2609 or 2610, or under 24 C.F.R.        $

           6   3500.17  ."); Gusenkov v. Washington Mut. Bank, FA,2010 WL 2612349, *5 (N.D.
           7   Cal. Jun. 24,2010) ("Thus, plaintiff can only bring a claim under Section 2605,2607
           I or 2608.").
           9             Accordingly, because there is no private right of action under Section 2610,
          l0   Plaintiff    s claims pertaining to alleged   violation of Section 2610 should be dismissed
          11   with prejudice.
     z
     o
          I2   VilI. PLAINTIFF'S "C OTINT 25'O FOR FAILS AS                      IS MERELY
     F
:¡<
¿É
!to       13            DUPLICATIVE OF'PLAINTIFF'S O                          CLAIMS
 àú<
(naz
oo<
or<       t4            In the Motion, Defendants stated that it was difficult to infer as to what statute
:72
F1 0<
-\   ØØ
                                                       of "Count 25" andthat it appeared that Plaintiff was
 ìo       15   Plaintiff is claiming    as the basis
<ä
               only reasserting his TILA claims. In response, Plaintiff asserts that following in the
     Ê.
          I6

          l7   Opposition:
          18

          T9


          20

          21

          22

          ZJ

          24

          25

          26
               ,See   Opposition, 23:12-19. Thus, there is no distinction between this claim and the
          27
               other claims asserted in the Complaint. Therefore, for the same reasons the other
          28
               claims fail, as detailed in both the moving papers and this Reply, this claim should

                               YTO                                    OTION
               4706232.1 -- N1728.2S8
        Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 15 of 19 Page ID #:184


         I   also be dismissed due to its duplicative nature and allegations.
                                                               ((
         2   IX.                        S   "COUNT 26"                    TIVE RELIEF''
         J            In the Opposition, Plaintiff claims that in "Count 26, captioned 'Declaratory
         4   Relief,' plaintiff alleges that he is entitled to a declaration defendants breached 'their
         5   contractual, statutory and common law obligations to        Plaintiff by failing   to produce

         6   statutory disclosures, notices, loan documents and other pertinent materials ." See
         7   Oppositio n,23:21-23. This is entirely false. Plaintiff did not allege a declaratory
         8   relief claim in the Complaint and has no basis to assert that he did in the Opposition.
         9            To be clear,the following comprises the entire "Court 26" as pled in the
        10   Complaint:
        1l
                                COUNTY 26; (INTUNCTIVE RELIEÐ
  z     t2
  o
  F
:EI
                                207 . The facts made in parasraphs I through 206 are
:-o     l3                      hereby realleged as thoufh fuTly set out andìncorporated by
à&<                             referehce heréin.
<hoz
oo<     14
?sÈ
¿zz
19<                             208. Plaintiff  has been and will be seriously iniured unless
** øØ
¡!D     15                      defendants' foreclosure and other activities ðomplained of
<ä                              are nreliminarilv ønd nermønenflv enioined. Plaintiff will
  Þr
        T6                      suffer irreoarable iniurv of a contiiruine nature that cannot
                                be adequately calcuÏatéd or compensatéd in money damages.
        t7
                                209. Pluintiffs seeks an iniuncfionTo enioin defendants
        18                      and each of thêm from keepine relevant dõcuments such as,
                                comolete loan packases but nõt limit there to and to forward
        I9                      all rélevant forèclosu"re documents to Plaintiff.
        20   See Complaint, 36:24-37:5 femphasis added].
        2l            It is undisputed that Plaintiff s "Count 26" was one for injunctive relief, and not
        22   declqratory relief. Nonetheless, even if Plaintiff did assert a declaratory relief claim,
        23   it would fail for the same reasons      as the other claims because   it would be based upon
        24   the same alleged disclosure violations under TILA and RESP A. See Opposition,
        25   23:21-27. Accordingly, the Motion should be granted.
        26   X.       PLAINTIF'F'S O BJECTION TO THE REOUES T F'OR JUDICIAL
        27            NOTICE IS BASELESS
        28            Lastly, in addition to the Opposition, Plaintiff has filed an objection to the


                             YTO                                            DISMISS THE
             4706232.1 -- N1728.258
       Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 16 of 19 Page ID #:185


        1   Request for Judicial Notice            ("RJN"). Plaintiff   asserts that Defendants are "trying to

        2   sidestep their burden of provingthattheir exhibit 1 is admissible by asking this court
        J   to take judicial notice of essential records that arc hearsay, not subject to exception
        4   and not authenticaied." See Objection to Defendants' Request for Judicial Notice,
        5   Exhibit I, t:24-28. Plaintifls objection should be ovemrled.
        6            Defendants requested this Court to take judicial notice as permitted under the
        7   law and no further. Federal rules of Evidence, Rule 201 authorizes a court to take
        I judicial notice of facts that are "not subject to reasonable dispute" and "either (1) are
        9   generally known within the territorial jurisdiction for the trial court or (2) are capable
       10   of accurate and ready determination by resort to sources whose accuracy cannot
       11   reasonably be questions." SeeFed. R. Evid., Rule 201. Judicial notice is mandatory                           if
  z
  o
       t2   it is "requested by aparty and fthe Court is] supplied with the necessary information."
  F
:NI
¿É
ito    t3   rd.
(hoz
oo<
âr<    t4            Courts routinely take judicial notice of official records filed with the county
)zz
?a<
: øØ   l5   recorder, including notices of deeds of trust, trustee's deeds upon sale, and notices                      of
¿\
,lu


                                                                                                              , II20 (N.D.
  o.
       t6   defaults. See, e.g., Rosal v. First Fed. Bank of Cal. , 67I                 F.   Supp.2d   1111


       17   CaL.2009); Hotel Emps.            &    Rest. Emps.    Locql 2 v. Vista Inn Mgmt. Co.,393 F.Supp.2d
       l8   972,977-78 (N.D. CaL.2005);               t4¡.   Fed. Sav. & LoanAss'nv. Heflin Corp.,797 F.
       t9   Supp. 790,792 (N.D. CaI. 1992).
       20            Here, Defendants have requested the Court to take judicial notice of the subject
       21   deed of     trust.   ,See   RIN, Exhibit 1. The RIN is for the purpose of further showing (1)
       22   the date of the Loan, (2) thatRVP was identif,red as the lender and (3) that Plaintiff                      s

       23   address as stated in the subject deed of             trust. None of this information has actually
       24   been disputed by         Plaintiff. As    such, the   RIN is proper and should be granted.
       25   XI.      CONCL TISION
       26            For the foregoing reasons, Defendants respectfully requests the Court to dismiss
       27   Plaintiff    s Complaint in its entirety,         with prejudice,   as to   RVL, A. Levy,L.Levy,
       28   Taitzand Druian. Further, Defendants respectfully requests the Court to dismiss all


                     REPLY                     S                                  TO
            4106232.1 -- N1728.2S8
          Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 17 of 19 Page ID #:186


           1   claims asserted in the Complaint against RVP, except for "Count 3"for an alleged
          2    violation of 15 U.S.C. $ 1639.
          J    DA'ED: october           18,2018      âiåffi?,"åYlärporatio'
          4

           5
                                                     By         lsl  M. Clark
                                                                      Jacob
           6                                               S. CHRISTOPHER YOO
                                                           JACOB M. CLARK
           7                                               Attomevs for Defendants
                                                           REAL VATUE PROPERTIES LLC,
           8                                               REAL VALTIE LOANS       ALAN
                                                           LEVY, LEONARD
           9                                               TAITZ and JIJSTIN
          l0

          1t

     z    I2
     Ë

          t3
 ¿ É<
(nÕz
oo<
ô¡<       t4
ÉOr
:    øØ
          15
Ja
<ä
     Êr
          l6
          t7

          l8

          I9

          20

          2l
          22

          23

          24

          25

          26

          27

          28




                                  TO       S              THE
               4706232.t -- N1728.2S8
        Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 18 of 19 Page ID #:187



           I                                            PROOF OF SERVICE
                                         STATE OF CALIFORNIA, COUNTY OF ORANGE
          2                              Jose F. Alfaro v. Real Value Properties,LLC, et al.
                                                 Case No. 5:18-cv-01756-GW(SPx)
          J
                      I am employed in the County of Orange, State of California. I am over the age of 18 years
               and not aparty tb the within action. My business address is AlvaradoSmith, I MacArthur PIâce,
          4
               Suite 200, Santa Ana, CA 92707.
           5

                           On October 18, 2018, I served the foregoing documents described as:
           6
                        REPLY TO PLAINTIFF'S OPPOSITION TO THE MOTION TO DISMISS THE
           7
                        COMPLAINT
           8
                        on the interested parties in this action.
           9
                        by placing the original andlor a true copy thereof enclosed in (a) sealed envelope(s),
                        addressed as follows:
         10
                       SEE ATTACHED SERVICE LIST
         11

  z
  o            tr      BY REGULAR MAIL: I deposited such envelope in the mail at 1 MacArlhur Place,                    Santa
  F      t2            Ana, California. The envelope was mailed with postage thereon fully prepaid.
à &<     13
   oz
v) o<
o r<                   I            - familiar" with the fìrm's practice of collection aqd processing corespondence
                          am "readily
o  <u                  for mailing. It is deposited with the U.S. Postal Service on that same day in the ordinary
)r zz
4,O¿      t4           course of ñusiness. I ãm aware that on motion of the party served, service is presumed invalid
S a¿
                       if postal cancellation date or postage meter date is more than one (1) day after date of deposit
<ä        15
                       for mailing in affidavit.
         16
                       BY THE ACT OF FILING OR SERVICE, THAT THE DOCUMENT                                              WAS
                       PRODUCED ON PAPER PURCHASED AS RECYCLED
          t7
                       BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to
          18
                       accept service by electronic transmission, I caused the documents to be sent to the persons at
                       the electronic notification address listed in the Service List'
          r9

         20
               !       BY OVERNIGHT MAIL: I deposited such documents at the GSO Overnight or Federal
                       Express Drop Box located at 1 Ma¡Arthur Place, Santa Ana, Califonia92707. The envelope
                       was deposited with delivery fees thereon fully prepaid.
         2T


         22
               !       BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by hand to the above
                       addressee(s).
         23                (Federal) I declare that I am employed in the office of   a member   of the Bar of this Courl, at
                           whose direction the service was made.
         24
                           Executed on October 18, 2018, at Santa Ana, Califomia.
         25
                                                                             /s/ Suzanne St. Clair
         26
                                                                             Suzanne St. Clair
         27

         28
                                                                                                     PROOF OF SERVICE
                                                                      1

               4697433.r -- N1728.258
          Case 5:18-cv-01756-GW-SP Document 27 Filed 10/18/18 Page 19 of 19 Page ID #:188



            I                                               SERVICE LIST
                                         Jose F.   Alfaro v. Real Value Properties, LLC, ef aI.
            2
                                                        5: L8-cv-01 756-GtW(SPx)

            J

            4   }l4otaz M. Gerses. Esq.     Telenhone: 818-900-5600
                LAW OFFTCTOF MOTAZM. GERGES gergè slawlÐ)rahoo. com
            5   14320 Ventura Boulevard, Suite 463
                Sherman Oaks, CA 91423                                  Attorney for Plaintiff
            6

            7

            8


            9

           l0

           11


     t-    12

 à
(n   e<
     oZ    13
o    o<
o    ¡<
 <   3F    t4
 d   az

aä         15
     Ê<


           t6

           17

           l8

           T9


           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                                                  PROOF OF SERVICE
                                                                    2
                4697433.t -- N1728.258
